DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miya et al. U.S. PGPUB No. 2011/0095185.

Regarding claim 1, Miya discloses a charged particle beam device including an electrostatic chuck mechanism, the charged particle beam device comprising: a stage 15 which moves a sample 10, which is to be irradiated with a charged particle beam 22, relative to an irradiation position of the charged particle beam (“the sample 10 moves by using an X-Y stage 15 installed below the sample stage 11” [0046]); an insulating body 34 (of electrostatic chuck 11) which is disposed on the stage 15 (as illustrated in figure 4) and constitutes a dielectric layer of the electrostatic chuck (“a dielectric part 34 of ceramic” [0063]); a first support member 35 which supports the insulating body 34 on the stage 15 ([0063]); a ring-shaped electrode 44-2 which encloses the surroundings of the sample 10 (“the ring-shaped electrode correcting electrodes 44-1 and 44-2 

Regarding claim 2, Miya discloses a control device 29 which controls a power supply applying a voltage to the ring-shaped electrode 44-2, wherein the control device applies a voltage corresponding to 22the irradiation position of the charged particle beam based on information stored in a storage medium (“the controller 29 controls the voltage of the DC power supply 48 as the setting voltage thereof. Therefore, the first embodiment controls the potential of the potential correcting electrode 44-1 and the potential correcting electrode 44-2 to prevent the bending of the primary electron beam 22, thereby making it possible to remove the position deviation even in the case of inspecting the outer peripheral portion of the sample 10” [0060]).

	Regarding claim 3, Miya discloses that the first support member 35 and the second support member 52-2 are columnar members disposed on the stage 15 (as illustrated in figure 4).

..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al. U.S. PGPUB No. 2011/0095185 in view of Ebizuka et al. U.S. PGPUB No. 2015/0097123.

Regarding claim 5, Miya discloses that a ring-shaped plate-like body (the top surface of insulator 52-2) having a flat surface is disposed between the ring-shaped electrode and the second support member (as illustrated in figure 4 where the top surface of insulator 52-2 is deposed between the electrode 44-2 and the rest of insulator 52-2. However, Miya does not explicitly disclose that the insulator is ceramic.
Ebizuka discloses that ceramic materials have “high insulation properties” [0005].
.

Claim 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al. U.S. PGPUB No. 2011/0095185 in view of Huang et al. U.S. PGPUB No. 2014/0223616.

Regarding claim 6, Miya discloses a charged particle beam device including an electrostatic chuck mechanism, the charged particle beam 23device comprising: a stage 15 which moves a sample 10, which is to be irradiated with a charged particle beam 22, relative to an irradiation position of the charged particle beam (“the sample 10 moves by using an X-Y stage 15 installed below the sample stage 11” [0046]); a ceramic which is disposed on the stage 15 and constitutes a dielectric layer 34 of the electrostatic chuck (“the dielectric part 34 made of ceramic” [0083]); and a ring-shaped electrode 44-2 which encloses the surroundings of the sample 10, and to which a predetermined voltage is applied (“variable DC power supply… applies a negative voltage to the potential correcting electrode 44-2” [0052]). However, there is no explicit disclosure that the electrode 44-2 is made of a mixture of aluminum and metal silicon.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.

Regarding claim 7, Miya discloses the claimed invention except that there is no explicit disclosure that the electrode 44-2 is made of a mixture of aluminum and metal silicon.
Huang discloses an electrode formed with a film thereon, the film including an alloy of doped polysilicon, nickel, and aluminum [0026].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.

Regarding claim 8, Miya discloses the claimed invention except that there is no explicit disclosure that the electrode 44-2 is made of a mixture of aluminum and metal silicon.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.

Regarding claim 9, Miya discloses a charged particle beam device including an electrostatic chuck mechanism, the charged particle beam 24device comprising: a stage 15 which moves a sample 10, which is to be irradiated with a charged particle beam 22, relative to an irradiation position of the charged particle beam (“the sample 10 moves by using an X-Y stage 15 installed below the sample stage 11” [0046]); a ceramic 34 which is disposed on the stage and constitutes a dielectric layer of the electrostatic chuck; and a ring-shaped electrode 44-2 which encloses the surroundings of the sample 10, and to which a predetermined voltage is applied (“variable DC power supply… applies a negative voltage to the potential correcting electrode 44-2” [0052]). Miya discloses the claimed invention except that there is no explicit disclosure that the electrode 44-2 is made of a mixture of aluminum and metal silicon.
Huang discloses an electrode formed with a film thereon, the film including an alloy of doped polysilicon, nickel, and aluminum [0026].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.

Regarding claim 10, Miya discloses the claimed invention except that there is no explicit disclosure that the electrode 44-2 is made of a mixture of aluminum and metal silicon.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Miya with the plated electrode configuration disclosed in Huang in order to provide an electrode having a construction which is known from the art to be suitable for conducting charges in controlling a charged particle beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881